Title: To Thomas Jefferson from John Graham, 12 February 1808
From: Graham, John
To: Jefferson, Thomas


                  
                     Dept of State12 Feby 08
                  
                  The inclosed draft of a Letter to Mr Jennings is sent to the President—as it is very probable that the last Paragraph of it may not meet with his approbation.
                  
                  
                  
                     Th:J. to mr Graham.
                     I have recieved the report expected from the Commrs. & am now preparing a message to Congress which will be sent in on Monday. would it not be better to await that in order to make your communication to mr Jennings full & final? should you not send the report of the Commrs. which accompanied the message of Jan. 31. 07? it was printed for Congress, and I presume a copy of their report which will accompany Monday’s message should go.
                     Feb. 12. 08.
                     
                  
               